CLEMENS, Judge.
Movant appeals the denial of his second Rule 27.26 motion. He seeks to set aside his conviction and ten-year sentence for armed robbery.
Movant’s first two grounds concern denial of his right to a speedy trial and failure to produce a police report at his trial. Both points were raised and denied *711on his direct appeal. See State v. Cochran, 366 S.W.2d 360[1, 2] (Mo.1963). They cannot be reconsidered in this post-conviction proceeding. Sweazea v. State, 515 S.W.2d 499[1] (Mo.1974).
Movant’s last three grounds concern identification testimony, cross examination of witnesses and jury instructions. These grounds not only concern trial errors but could have been raised in movant’s earlier Rule 27.26 motion filed and denied in 1970. Movant is thus doubly precluded from raising these three grounds in a collateral attack on his conviction. Brown v. State, 492 S.W.2d 762[4] (Mo.1973); Newman v. State, 481 S.W.2d 3[1] (Mo.1972).
Judgment affirmed.
WEIER, P. J., and DOWD, J., concur.